department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil number dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c date d individuals dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code your application was selected for further development and detailed information was requested supplemental to the form 1023-ez according to your articles of incorporation articles you were formed in the state of b on c to operate and maintain historical sic cemetary sic for the benefit of burial plots contained therein your articles are silent regarding the disposition of your assets upon your dissolution we informed you that your articles did not meet the organizational_test under sec_501 of the code and you attested that you had amended the purpose and dissolution of your articles to include the necessary provisions as required under sec_501 you were established to operate and maintain a cemetery for the benefit of the direct descendants of d there shall be no discrimination in the permitting of lots including selecting permitting or family favoritism the cemetery is located on about a quarter of an acre of land and it is not owned by you you said that the current landowner has stated that due to this being a historical burial site they are hoping to one day sell this cemetery parcel you hope to purchase this piece of land to continue the mourning of your family members that have passed this is a burial site only for family with family documentation going back several hundred years it has been used to help preserve local family and regional history activities at the cemetery may vary from visits burials masses and even cleaning based on weather vegetation and need at a minimum two site cleanings a year take place as well as quarterly meetings there are no employees or paid staff the cemetery and all burials require volunteer time from others within the family with an abundance of history and loved ones on site a family representative is frequently there you shall establish rules and regulations for the use and maintenance of the cemetery your board will consist of seven volunteer members they will determine the location of graves capacity of lots the type of plantings monuments and markers that will be permitted and will keep accurate record of permitted and available lots a maintenance program shall be established for the care of the cemetery and management in according with the u s department of agriculture’s policies and procedures no deceased person shall be entered in to the cemetery until a board member has found that the burial permit has been obtained from the public health office as required_by_law the burial use permit for the cemetery has been paid to the u s department of agriculture the person being buried has the burial rights to such lot as approved by the u s department of agriculture such lot is not beyond its capacity and the proper record is made of the name and age of the deceased person and the exact location of the grave you will charge no fees for available lots in the cemetery you said that family is currently supported by family and loved ones in the burial process this includes site preparation and placement of the remains the board will keep records and an official map or plan of the cemetery in addition to any permit fees any person company or entity which desires a permit to open and close graves in the cemetery shall execute an indemnification agreement holding the board harmless from any and all damages resulting from permit activities within the cemetery you will have a cemetery maintenance fund for the maintenance and care of the cemetery the treasurer will be responsible for the fund the board may determine all amounts paid into or which become part of the cemetery maintenance fund may be invested or reinvested by the treasurer in a manner that is allowable by law law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that in order to meet the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 defines charitable as including the following purposes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption under sec_501 of the code regardless of the number or importance of truly exempt purposes application of law in order to qualify for exemption as described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section as explained in sec_1_501_c_3_-1 you are not operating exclusively for exempt purposes described under sec_501 rather your sole activity is operating and maintaining a family cemetery to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes you were formed for the sole non-exempt purpose of operating and maintaining a family cemetery your activities are not charitable as defined in sec_1_501_c_3_-1 because your activities do not further sec_501 purposes you do not qualify for exemption as stated in better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nation will destroy a claim for exemption under sec_501 since operating a family cemetery does not further sec_501 purposes you do not qualify for exemption under sec_501 conclusion based on the information submitted you are not operating exclusively for exempt purposes within the meaning of sec_501 of the code your only activity is operating a family cemetery therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
